DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 5, 8, 12, 15, 18 and 21-23 have been amended. 
		Claims: 2-4, 6-7, 9-11, 13-14, 16-17 and 19-20 have been cancelled. 

	EXAMINER’S NOTE:
	The examiner withdraws the previous 35 U.S.C 112 (d) or pre-AIA  35 U.S.C. 112, 4th paragraph indicated in the office action filed on 06/23/21 in view of the applicant’s current amendments filed on 09/23/21.
	In addition, the examiner would like to note that the applicant’s current amendments have changed the scope of the claims and a new ground of rejection is presented herein.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 8, 12, 15, 18 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 8, 12, 15, 18 and 21-23 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Robertson et al. (US Patent Publication 2003/0073430 herein after referenced as Robertson).

Regarding claim 1 and claim 8 and claim 15, Robertson discloses:
A method for facilitating communications through a communication device, the method comprising: and A communication device comprising: a processor; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to facilitate communications through the communication device by: and A non-transitory, computer-(Robertson, Fig. 4B & [0036] discloses the call management user interface (i.e. reads on communication device) for handling two calls includes add call button that permits the user to use a dial application to connect a new active call (i.e. reads on facilitating communications) on the available line.  One of ordinary skill in the art would recognize that it is inherent for the call management user interface communication device to include processor, memory and software instructions in order to perform the capabilities of the invention).
when the communication device is in an active communication session, monitoring, by the communication device, a status of the active communication, wherein the status of the active communication includes at least one of or more possible actions related to the active communication session based on the determined status (Robertson, Fig. 4B & [0036] discloses tapping an add call button automatically places the call on hold (i.e. reads on monitoring the status of the active communication) if not already on hold to permit the user to place the new call (i.e. reads on one possible actions related to the active communication session based on the determined status) moving the call identifier to lower bucket and the new call will be displayed in upper bucket and because both lines are in use, swap button will be displayed (i.e. reads on one possible actions related to the active communication session based on the determined status) between bucket and tapping swap button will swap the calls such that the on hold call is swapped into the upper bucket and becomes active and the call is swapped to the lower bucket and is placed on hold.  One of ordinary skill in the art would recognize that it is inherent for the system to perform a monitoring of the on hold status of the active call in order to be able to place the call on hold if not already on hold and permit the user to perform a new call.  Applicant’s Dependent claim 5 and claim 12 and claim 18 recites, inter alia, “wherein the determined one or more possible actions related to the active communication session comprises initiating a call to another person not in the active communication session”).
Regarding claim 5 and claim 12 and claim 18, Robertson discloses:
The method of claim 1 and The communication device of claim 8 and The non-transitory, computer-readable medium of claim 15, wherein the determined one or more possible actions related to the active communication session comprises initiating a call to another person not in the active communication session, or transferring the active communication session (Robertson, Fig. 4B & [0036] discloses tapping an add call button automatically places the call on hold if not already on hold to permit the user to place the new call moving the call identifier to lower bucket and the new call will be displayed in upper bucket and because both lines are in use, swap button will be displayed between bucket and tapping swap button will swap the calls such that the on hold call is swapped into the upper bucket and becomes active and the call is swapped to the lower bucket and is placed on hold).
Regarding claim 21 and claim 22 and claim 23, Robertson discloses:
at least one of the determined one or more possible actions related to the active communication session (Robertson, Fig. 4B & [0036] discloses the call management user interface for handling two calls and tapping an add call button automatically places the call on hold if not already on hold to permit the user to place the new call moving the call identifier to lower bucket and the new call will be displayed in upper bucket and because both lines are in use, swap button will be displayed between bucket and tapping swap button will swap the calls such that the on hold call is swapped into the upper bucket and becomes active and the call is swapped to the lower bucket and is placed on hold).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645